Citation Nr: 0729004	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ear 
disorder.

2.  Entitlement to service connection for neuropathy of the 
bilateral lower extremities.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral leg condition based upon VA medical treatment.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear disorder, including labyrinthitis and otitis media.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	National Association of 
	County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In July 2007, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge sitting in Lincoln, 
Nebraska.  A transcript of the hearing has been associated 
with the claims folder.

In August 2007, the Board granted the veteran's motion to 
advance her appeal on the Board's docket, which was received 
at the July 2007 hearing.


FINDINGS OF FACT

1.  The veteran's current left ear disorder, diagnosed as 
eustachian tube dysfunction, allergic rhinitis, otitis 
externa in the past, and scarred tympanic membrane, was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to active duty service 
or any incident therein.

2.  The veteran's current neuropathy of the bilateral lower 
extremities, diagnosed as myalgia in the lower leg and foot, 
was not manifested until many years after service and is not 
shown by the evidence of record to be related to active duty 
service or any incident therein.

3.  The veteran's current bilateral leg condition, diagnosed 
as myalgia in the lower leg and foot, was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, and was not the result of an event not 
reasonably foreseeable.

4.  In May 2000, the RO issued a rating decision which denied 
service connection for a right ear disorder.  Although 
provided notice of this decision that same month, the veteran 
did not perfect an appeal thereof.

5.  In May 2002, the RO issued a rating decision which denied 
the veteran's claims seeking service connection for right ear 
disorder, including labyrinthitis and otitis media; for 
bilateral hearing loss; and for tinnitus.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

6.  Evidence received since the May 2002 RO decision is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the veteran's claims for 
service connection for right ear disorder, including 
labyrinthitis and otitis media; for bilateral hearing loss; 
and for tinnitus.  


CONCLUSIONS OF LAW

1.  A left ear disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Neuropathy of the bilateral lower extremities was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for bilateral leg condition due to VA 
medical treatment are not met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.358, 3.361 (2006).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear disorder, including 
labyrinthitis and otitis media, is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 8 C.F.R. §§ 3.104, 3.156(a) (2006).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 8 C.F.R. §§ 3.104, 
3.156(a) (2006).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for tinnitus is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 8 C.F.R. §§ 3.104, 3.156(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 
5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in February 2005, March 2005, and in August 2005, 
advised the veteran of the foregoing elements of the notice 
requirements. See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claims, to include the 
opportunity to present pertinent evidence.

The veteran has also been informed through letters, rating 
decisions, and statements of the case, of the definition of 
new and material evidence, and what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met. See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the appellant has also been 
satisfied in this case. Initially, the Board notes that the 
veteran's complete service medical records are not on file 
despite extensive efforts on the part of the RO.  
Correspondence from the National Personnel Records Center 
(NPRC), dated in April 2002, noted that these records either 
do not exist or have been lost, and that further efforts to 
locate them would be futile.  Moreover, the record contains a 
formal finding of unavailability of service records, dated in 
August 2005.  Consequently, in reaching this decision, the 
Board acknowledges, and accepts, the heightened obligation to 
provide an explanation of the reasons or bases for its 
findings and to consider the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

The RO has obtained all of the veteran's identified VA 
medical treatment records, and private treatment records. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also does not 
find that a VA examination is necessary in this matter.  
There is no evidence of a chronic inservice audiological or 
ear condition having been incurred.  Moreover, there is no 
post service treatment for any of the veteran's claimed 
conditions having been shown for over forty years after her 
discharge from the service.  Finally, there is no indication 
in the record that additional evidence relevant to the issue 
being decided herein is available and not part of the record. 
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

I.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and other organic diseases of the 
nervous system, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Navy 
from July 1943 to October 1945.  As noted above, the 
veteran's service medical records are not of record.  Her 
report of separation listed her inservice specialty as shore 
patrol supervisor and master-at-arms in barracks.  

The Board notes that the veteran is not shown to have 
participated in combat.  Thus, the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

i. Left Ear Disorder

The veteran is seeking entitlement to service connection for 
a left ear disorder.  Through her statements and testimony 
herein, she alleges that she was treated for and diagnosed 
with Ménière's disease during her active duty service.  She 
also reported ongoing problems with her ears ever since.

The first post service evidence of record noting treatment 
for an ear condition is dated in February 1987.  That 
treatment report noted the veteran's complaints of an ear 
ache and the flu which began in January 1987.  The report 
concluded with a diagnosis of acute bronchitis.  A September 
1995 treatment report noted findings of bilateral scarred 
tympanic membranes.  The report concluded with diagnoses of 
upper respiratory infection and otitis media.  

In January 2002, a VA examination for ear disease was 
conducted.  The report noted the veteran's history of having 
been diagnosed with Ménière's disease while in the service.  
Physical examination revealed a normal left auricle, external 
ear canal and tympanic membrane.  There was no active ear 
disease noted, and no signs of infection.  The report 
concluded with diagnoses of eustachian tube dysfunction, 
bilateral otitis externa in the past, and allergic rhinitis.   

At her hearing before the Board, the veteran testified that 
she was not exposed to loud noises during her military 
service.  She reported that she was treated for and diagnosed 
with Ménière's disease during service.

The Board has made a careful longitudinal review of the 
record.  It is observed that there is no objective evidence 
that the veteran incurred or aggravated a chronic left ear 
disorder during service.  Despite the veteran's allegations 
of having been diagnosed with Ménière's disease during 
service, there is no treatment for this condition shown 
following her discharge from the service.  Moreover, a 
current diagnosis of Ménière's disease is not shown.  

Following service, the first evidence noting any complaint or 
treatment for a left ear disorder is a February 1987 
treatment report which reflects complaints of an ear ache 
beginning the previous month. Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
While the veteran is shown to currently have a left ear 
disorder, diagnosed as eustachian tube dysfunction, bilateral 
otitis externa in the past and allergic rhinitis, there is no 
competent evidence of record linking the veteran's current 
left ear condition to her active military service.

The Board acknowledges that the veteran can provide competent 
evidence about what she experienced; for example, her 
statements are competent evidence as to what symptoms she 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  At her hearing before the 
Board, the veteran denied having been exposed to loud noises 
during her military service.  She also indicated that she 
only sought treatment for an ear condition on one occasion 
during service, and that she was diagnosed with Ménière's 
disease.  However, the veteran's statements and testimony, as 
a lay person, are not competent evidence to assert that a 
relationship exists between her period of service and the 
conditions on appeal, or to otherwise assert medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's current left ear disorder became manifest or 
otherwise originated during the veteran's period of service.  
The probative medical evidence fails to establish any 
relationship or nexus between any of these conditions and the 
veteran's period of service over fifty years ago.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claims herein.  As such, 
that doctrine is not applicable in the instant appeal and the 
veteran's claim must be denied. 38 U.S.C.A. § 5107.

ii. Neuropathy of the Bilateral Lower Extremities

In February 2005, the veteran filed her present claim seeking 
service connection for neuropathy of the bilateral lower 
extremities.  At her hearing before the Board, the veteran 
testified that she did not have any problems with her lower 
extremities during service. See Hearing Transcript, pp. 9-10 
(July 17, 2007).  She indicated that her problems began, 
"probably about four years ago and then it would just be, 
well I started out with charley horses."  She indicated that 
it went away for a while, and about "a year, year and a half 
ago I guess it started again."

The first post service evidence of record noting treatment 
for a neuropathy of the bilateral lower extremities was in 
September 2001.  Specifically, a September 2001 treatment 
report noted a provisional diagnosis of myalgia of the foot 
and leg.  The report noted the veteran's complaints of pain 
and cramping in the right calf and foot, as well as pain in 
the balls of the feet.  The report concluded with a diagnosis 
of right calf spasm and tenderness.  

After reviewing the veteran's claims folder, the Board finds 
that there is no objective evidence of record indicating that 
the veteran currently has neuropathy of the lower extremities 
which was incurred or aggravated during her active military 
service.  The veteran has not alleged any inservice treatment 
or injury resulting in this condition.  To the contrary, she 
has testified that the onset of symptoms occurred in around 
2002, which is over fifty years after her discharge from the 
service.  Moreover, the post service medical evidence of 
record does not show any such condition for over fifty years 
after the veteran's discharge from the service.  Finally, 
there is no competent evidence linking the veteran's 
condition to her active duty service.

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's current lower extremity condition became manifest 
or otherwise originated during the veteran's period of 
service.  The Board has considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against the veteran's claim herein.  As such, 
that doctrine is not applicable in the instant appeal and the 
veteran's claim must be denied. 38 U.S.C.A. § 5107.

II.  1151 Claim

The veteran asserts that she developed a bilateral leg 
condition as a result of VA medical treatment.  Specifically, 
she attributes this condition to VA treatment she received 
for an injury to her right toe in July 1993.  She also 
attributes this to VA treatment she received for 
hypertension.

The applicable law under 38 U.S.C.A. § 1151 requires evidence 
of VA negligence or fault, or an event not reasonably 
foreseeable.  

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.358.

The question of whether VA provided negligent treatment of 
the veteran requires competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran has 
provided testimony and lay statements in support of her 
claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, her own 
opinions on medical diagnoses or causation are not competent 
as to whether VA provided negligent treatment.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

A treatment report, dated July 12, 1993, noted that the 
veteran injured her right great toe when it was struck by a 
lawn mower blade.  The report noted that she had 
approximately a 1/2 inch long laceration to the right great 
toe.  The treatment report noted that the wound was cleaned, 
and that a surgical and orthopedic consultation was obtained.  
Thereafter, VA physicians stitched up the wound to her toe.  
A follow-up treatment report, dated July 15, 1993, noted an 
impression of a healing right great toe.  No additional 
treatment for this condition was indicated.  

A treatment report, dated in September 1998, noted the 
veteran's complaints of dizziness and anxiety.  The report 
noted a blood pressure reading of 177/89.  The report 
concluded with a diagnosis of anxiety.  The report also noted 
that the veteran refused treatment for her dizziness and 
anxiety.   A treatment report, dated in April 1999, listed a 
blood pressure reading of 196/97.  A treatment report, dated 
in May 2002, noted that the veteran called in with a blood 
pressure reading of 171/90 and a racing heart, and "wants to 
know if she should take her medication."  She was told to 
take her medication and try to calm down.  A treatment 
report, dated in August 2002, noted that the veteran was 
taking Atacand for her hypertension, which had been 
prescribed by her private physician.  The VA physician noted 
that he would prescribe Fosinopril for her hypertension, and 
would consider additional pharmacotherapy for her blood 
pressure, but that the veteran "absolutely will not take 
hydrochlorothiazide or atenolol."  The report also noted 
that the VA physician "suggested that her leg swelling might 
respond to TED hose or leg elevation but she thinks it is 
more related to her psychic auras."  A treatment report, 
dated in November 2002, noted that the veteran had not taken 
her Fosinopril, and that she continued taking Atacand 
provided by her private physician.

Based upon its review of the veteran's claims folder, the 
Board finds that she is not shown to have any an additional 
disability following her VA treatment.  Specifically, the 
wound to her great right toe was last shown to be healing 
well, with no additional treatment required.  Moreover, as 
for her VA treatment of hypertension, it appears the veteran 
has in essence refused the VA's treatment for this condition.  
Finally, there is no indication that the veteran currently 
has a bilateral leg condition that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or that these conditions were not reasonably 
foreseeable.

Simply put, the evidence fails to show any additional 
disability arising from the VA treatment which has been 
provided to the veteran in this matter.    

Moreover, to the extent the veteran currently has a bilateral 
leg condition, there is no competent evidence of record 
indicating that this condition was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in the veteran's 
medical care.  In fact, it does not appear that this 
condition is related to VA treatment received by the veteran. 
38 C.F.R. § 3.361(d)(2).

Based on these factors, the Board finds that the criteria for 
compensation under 38 U.S.C.A. § 1151 have not been met.  As 
the preponderance of the evidence is against the veteran's 
claim for compensation for neuropathy of the bilateral lower 
extremities due to VA treatment under 38 U.S.C.A. § 1151, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III. Reopening Claims - New and Material Evidence

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
If the claim is so reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §7105; 38 C.F.R. § 3.104; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

i. Right Ear Disorder

The veteran's initial claim seeking service connection for a 
right ear disorder was denied by the RO in May 2000.  Notice 
of that decision was sent to the veteran that same month.

In June 2001, the RO send correspondence to the veteran 
informing her of the passage of the Veteran's Claims 
Assistance Act of 2000, and noting that her claim would be 
reconsidered based upon the new duties and responsibilities 
contained in this new law.

In May 2002, the RO issued a rating decision which denied 
service connection for a right ear condition, including 
labyrinthitis and otitis media.  Although notice of this 
decision was sent to the veteran that same month, she did not 
perfect an appeal thereof, and the decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The RO's May 2002 rating decision denied the veteran's claim 
for service connection for a right ear disorder.  In reaching 
this decision, the RO found that the veteran's current right 
ear condition was not shown to be related to her active duty 
service.  Evidence of record at that time, included a January 
2002 VA examination for ear disease.  The report noted the 
veteran's history of being diagnosed with Ménière's disease 
during service, with irritation in both ears ever since.  The 
report also concluded with diagnoses of eustachian tube 
dysfunction, bilateral otitis externa in the past and 
allergic rhinitis.  The record before the RO at the time of 
its May 2002 decision also included treatment reports, 
beginning in February 1987, showing treatment for ear aches, 
labyrinthitis, allergic rhinitis, and scarred tympanic 
membranes.  Finally, at the time of the RO's March 2002 
decision, the veteran had alleged that she received treatment 
for Ménière's disease during her active duty service.  

Since the RO May 2002 unappealed rating decision, the last 
final decision concerning this issue, the RO has received 
post-service treatment records.  Although new, this evidence 
is not material in that it fails to indicate that the 
veteran's current right ear disorder is related to her active 
duty service. This evidence simply reflects that treatment 
for the veteran's right ear disorder is ongoing.  There is no 
objective evidence of record linking this condition to 
veteran's active duty service over fifty years earlier.  
Moreover, these records do not raise a reasonable possibility 
of substantiating the veteran's claim.  38 C.F.R. § 3.156.  
Consequently, although new, none of this evidence is shown to 
be material to the veteran's claim for service connection for 
a back disorder.  

The veteran also has submitted statements, testimony and 
argument in support of her claim to reopen.  A review of 
these statements, however, fails to reveal any new 
contentions herein.  These statements are deemed to be 
redundant of her prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the May 2002 unappealed RO decision.  
Thus, the claim for service connection for a right ear 
disorder has not been reopened, and the RO's May 2002 RO 
decision remains final.  Moreover, as new and material 
evidence to reopen her finally disallowed claim has not been 
submitted, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
  
ii. Bilateral Hearing Loss and Tinnitus

The veteran's initial claim seeking service connection for 
bilateral hearing loss and for tinnitus was denied by the RO 
in a May 2002 rating decision.  Although notice of this 
decision was sent to the veteran that same month, she did not 
perfect an appeal thereof, and the decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The RO's May 2002 rating decision denied the veteran's 
initial claim for service connection for bilateral hearing 
loss and for tinnitus, finding that the veteran's current 
bilateral hearing loss and tinnitus were not shown to be 
related to her active duty service.  Evidence of record at 
that time, included a December 2001 VA audiological 
examination report.  The report noted the veteran's history 
of hearing loss and periodic tinnitus for the past six to 
seven years.  She also reported a history of bouts of 
bilateral otitis externa beginning during her military 
service, and that she has ear infections quite frequently.  
Following an audiological examination, the report concluded 
with diagnosis of sloping sensorineural hearing loss and 
tinnitus.  The VA examiner further opined that there were no 
indications that the current hearing loss was related to the 
veteran's military service.  

In February 2005, the veteran filed her present attempt to 
reopen her claims for service connection for bilateral 
hearing loss and for tinnitus.  

Since the May 2002 RO decision, the RO has received 
additional post-service treatment records.  Although new, 
this evidence is not material in that it fails to provide a 
nexus between a current bilateral hearing loss or tinnitus 
and the veteran's active military service.  In essence, this 
evidence simply reflects ongoing treatment for these 
conditions.  Moreover, these records do not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection.  38 C.F.R. § 3.156.

The veteran also has submitted statements, testimony and 
argument in support of her claim to reopen.  A review of 
these statements, however, fails to reveal any new 
contentions herein.  For example, the veteran testified that 
she was treated on one occasion for Ménière's disease during 
service.  Moreover, she indicated that she did not have 
exposure to loud noise during service.  These statements 
essentially repeat the veteran's prior allegations which were 
before the RO at the time of its February 2005 decision.  
Accordingly, these statements are deemed to be cumulative and 
redundant of her prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
It is not material evidence since it does not raise a 
reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has not 
been submitted since the May 2002 unappealed RO decision 
which denied service connection for bilateral hearing loss 
and for tinnitus.  Thus, the claims for service connection 
for bilateral hearing loss and for tinnitus are not reopened, 
and the RO's May 2002 decision remains final.  

Until the veteran meets her threshold burden of submitting 
new and material evidence in order to reopen this claim, the 
benefit of the doubt doctrine does not apply.  Annoni, 5 Vet. 
App. at 467.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left ear disorder is denied.

Service connection for neuropathy of the bilateral lower 
extremities is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bilateral leg condition due to VA medical treatment is 
denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for right ear disorder, including 
labyrinthitis and otitis media, is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for tinnitus is denied.  


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


